           Case 1:16-cr-00019-PGG Document 115 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                               ORDER

MAALIK ALIM JONES,                                                 16 Cr. 19 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On September 8, 2017, Defendant Jones pled guilty to (1) conspiracy to provide

material support and resources to Al Shabaab, a designated foreign terrorist organization, in

violation of 18 U.S.C. § 2339B ((S1) Information (Dkt. No. 71), Count One); (2) conspiracy to

receive military-type training from Al Shabaab, in violation of 18 U.S.C. § 2339B (id., Count

Two); and (3) using and carrying an AK-47 assault rifle, rocket-propelled grenades, and other

weapons in furtherance of the crimes of violence charged in Counts One and Two, in violation of

18 U.S.C. §§ 924(c)(1)(A) and (c)(1)(B)(ii). (Id., Count Three; see also Plea Tr. (Dkt. No. 74) at

3-4, 24)

               On May 29, 2018, this Court sentenced the Defendant to an aggregate sentence of

35 years’ imprisonment. At sentencing, this Court dismissed the charges against Jones in the

underlying indictment, pursuant to the Government’s motion. (Sentencing Tr. (Dkt. No. 88) at

49-50)

               Jones appealed his conviction on Count Three only (see Appellant Br. (Dkt. No.

91), United States v. Jones, No. 18-1752 (2d Cir. July 19, 2019)), and on March 6, 2020, the

Second Circuit vacated the Defendant’s conviction on Count Three of the Superseding

Information, and remanded for resentencing in light of United States v. Davis, 139 S. Ct. 2319
         Case 1:16-cr-00019-PGG Document 115 Filed 07/01/20 Page 2 of 2



(2019). (Mar. 6, 2020 Order (Dkt. No. 118), United States v. Jones, No. 18-1752 (2d Cir. Mar.

6, 2020) The court denied the Government’s motion to dismiss the appeal as to Counts One and

Two, or for summary affirmance of the convictions on these counts, because Jones had “not

appealed his convictions on those counts.” (Id. at 1)

               In a June 30, 2020 letter, the Government asserts that this Court should – in light

of Jones’ successful appeal as to Count Three – “reinstate the charges contained in the original

Indictment,” and dismiss the charges in the Superseding Information that Jones pled guilty to.

(June 30, 2020 Govt. Ltr. (Dkt. No. 113) at 3, 6)

               The matters discussed in the Government’s June 30, 2020 letter will require

substantial briefing. Defendant will submit a letter responding to the Government’s June 30,

2020 letter (Dkt. No. 113) by July 11, 2020.

               Accordingly, it is hereby ORDERED that the telephone conference in this action

previously scheduled for July 2, 2020 is adjourned to August 4, 2020 at 10:30 a.m. Because

Ms. Shroff’s arguments concerning the Government’s conflict of interest claim are predicated on

the notion that Jones will be re-sentenced on Counts One and Two of the Superseding

Information (Apr. 11, 2020 Shroff Ltr; Apr. 20, 2020 Shroff Ltr.) – rather than face the charges

set forth in the original Indictment and a possible trial – argument concerning her alleged

conflicts is not likely to be productive until the Court resolves the issue of whether the

Government will be permitted to proceed on the charges alleged in the Indictment.

               It is further ORDERED that the re-sentencing in this matter previously scheduled

for July 23, 2020 is adjourned sine die.

Dated: New York, New York
       July 1, 2020




                                                  2
